131 N.J. Super. 37 (1974)
328 A.2d 246
BAYSHORE SEWERAGE COMPANY, A CORPORATION OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
DEPARTMENT OF ENVIRONMENTAL PROTECTION, STATE OF NEW JERSEY, AN AGENCY OF THE STATE OF NEW JERSEY, TOWNSHIP OF HAZLET, A MUNICIPAL CORPORATION OF NEW JERSEY, HAZLET TOWNSHIP SEWERAGE AUTHORITY, A PUBLIC AUTHORITY OF NEW JERSEY AND BAYSHORE REGIONAL SEWERAGE AUTHORITY, A PUBLIC AUTHORITY OF NEW JERSEY, AND STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 22, 1974.
Decided November 7, 1974.
Before Judges KOLOVSKY, LYNCH and ALLCORN.
Mr. William R. Holzapfel argued the cause for appellant (Mr. Francis R. Perkins, on the brief).
Mr. Morton J. Goldfein, Deputy Attorney General, argued the cause for respondents Department of Environmental Protection of the State of New Jersey and State of New Jersey (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Mr. George F. Kugler, Jr., former Attorney General of New Jersey; Mr. Joseph M. Clayton, Jr., Deputy Attorney General, of counsel and on the brief).
Mr. John E. Holobinko argued the cause for respondents Township of Hazlet and Hazlet Township Sewerage Authority (Messrs. Roberts, Madden & Holobinko, attorneys).
Mr. Clark C. Vogel argued the cause for respondent Bayshore Regional Sewerage Authority (Messrs. Stout, O'Hagan & Hertz, attorneys).
*38 PER CURIAM.
The judgment is affirmed essentially for the reasons set forth in the opinion of Judge McGowan which is reported at 122 N.J. Super. 184 (Ch. Div. 1973).